Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000867
                                                       26-JUN-2014
                                                       01:47 PM
                          SCWC-12-0000867

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I

                   KONDAUR CAPITAL CORPORATION,

                  Petitioner/Plaintiff-Appellee,

                                  vs.

                         LEIGH MATSUYOSHI,

                  Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0000867; CIV. NO. 12-1-0185)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellee Kondaur Capital

Corporation’s Application for Writ of Certiorari, filed on May

15, 2014, is hereby accepted.

          IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED: Honolulu, Hawai'i, June 26, 2014.

Michael C. Bird and                  /s/ Mark E. Recktenwald
Thomas J. Berger
for petitioner                       /s/ Paula A. Nakayama

Joe P. Moss                          /s/ Sabrina S. McKenna

for respondent

                                     /s/ Richard W. Pollack


                                     /s/ Michael D. Wilson